APPENDIX A to OPERATING SERVICES AGREEMENT As Amended 12/4/15 Separate Series of Hatteras Alternative Mutual Funds Trust Annual Fee Rate (as a % of average daily net assets) Fund Class A Class C Institutional Class Class H No Load Hatteras Alpha Hedged Strategies Fund 1.59% 1.59% 0.84% — 1.59% Hatteras Alternative Multi-Manager Fund 0.99% 0.99% 0.74% — — Hatteras Long / Short Debt Fund 0.84% 0.84% 0.59% — — Hatteras Long / Short Equity Fund 0.84% — 0.59% — — Hatteras Managed Future Fund 0.84% — 0.59% — — Hatteras Market Neutral Fund 0.99% 0.99% 0.74% 0.25% — Hatteras Event Driven Fund — — — 0.25% — HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST By: /s/ R. Lance Baker Name: R. Lance Baker Title: Treasurer HATTERAS FUNDS, LLC By: /s/ R. Lance Baker Name: R. Lance Baker Title: Chief Financial Officer
